DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/20/2019 or 12/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention pertaining to a method of assembly.  Election was made without traverse in the reply filed on 02/09/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the polarizer" in the limitations of the dependent claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  Claim 7 recites the limitation “a diameter of the at least one waveguide member” in the limitations of the dependent claim.  It is vague and unclear as to the meaning of the technical feature to which it refers.  A diameter refers to a circular structure and no limitation to the shape of a circular structure is claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gundel et al. (Pub. No. US 2015/0185425 A1) hereafter referred to as Gundel.

Regarding claim 1, Gundel teaches:
A connection arrangement (See Gundel [0097] – FIGs. 14 is an end view of one embodiment of a wireless connector 1400 including an array 1000 of multiple slotted waveguides 1000 with a PCB positioned partially within the slotted waveguides 1000), comprising: 

    PNG
    media_image1.png
    667
    435
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    129
    431
    media_image2.png
    Greyscale

an antenna adapted to transmit and/or receive electromagnetic waves (See Gundel [0096] – Each of the first communication devices is positioned within and associated with one slotted waveguide 1010. Each waveguide 1010 is configured to wirelessly receive the modulated signal emitted by the associated first communication device 1020 from a first end 1014 of the waveguide 1010, guide the received signal from the first end 1014 to an opposite second end 1028 of the waveguide 1010, and wirelessly transmit the guided signal from the second end 1028 of the waveguide to the second communication device 1026); and 
a waveguide member adapted to transport the electromagnetic waves (See Gundel [0094] – el. 1010), 
an end section of the waveguide member is arranged at the antenna in a transmission state such that an electromagnetic radiation can be transmitted between the antenna and the waveguide member (See Gundel [0094] – elements 1010, 1020), 
the waveguide member has a recess extending from a free end of the waveguide member into the waveguide member, the antenna is at least partially inserted in the recess in the transmission state (See Gundel [Fig. 11 and 12] – elements 1010, 1016, 1020, and 1024).

Regarding claim 2, Gundel teaches:
wherein the recess and the antenna are formed at least partially complementary to each other (See Gundel [0094] – elements 1016 and 1024 as depicted in Figs. 10-14).

Regarding claim 3, Gundel teaches:
wherein the waveguide member has an overall longitudinal shape and the recess extends along a longitudinal direction of the waveguide member (See Gundel [0094] – elements 1010 and 1016 as depicted in Figs. 10-14).

Regarding claim 4, Gundel teaches:
wherein the recess is formed as a slit extending into the waveguide member (See Gundel [0094] – elements 1010 and 1016 as depicted in Figs. 10-14).

Regarding claim 5, Gundel teaches:
wherein the slit extends through a center of a cross-section of the waveguide member (See Gundel [0094] – elements 1010, 1024 and 1016 as depicted in Figs. 10-14).

Regarding claim 6, Gundel teaches:
wherein the waveguide member is laterally opened by the slit (See Gundel [0094] – elements 1010 and 1016 as depicted in Figs. 10-14).

Regarding claim 7 (as best understood), Gundel teaches:
The connection arrangement of claim 1, wherein the recess has a penetration depth measured from a free end of the waveguide member to a bottom of the recess, the penetration depth is greater than 0% and less than 200% of a diameter of the waveguide member (See Fig. 10-14 above wherein the depth of the recess 1012 is at least greater than 0% of a diameter of waveguide member 1010 and less than 200% of member 1010).

Regarding claim 8, Gundel teaches:
wherein the waveguide member has a core that is solid (See Gundel [0062] – The material of guiding portions of the waveguide that define a hollow cavity can be metal, metal-coated ceramic, metal-coated polymer, ceramic or polymer. If the smallest guiding portions are rods instead of defining a hollow cavity, the guiding portions may be solid polymer rods. Options for polymer materials include polyolefin and fluorinated polymers).

Regarding claim 9, Gundel teaches:
wherein the waveguide member has a core formed from a polymer material (See Gundel [0062] – The material of guiding portions of the waveguide that define a hollow cavity can be metal, metal-coated ceramic, metal-coated polymer, ceramic or polymer. If the smallest guiding portions are rods instead of defining a hollow cavity, the guiding portions may be solid polymer rods. Options for polymer materials include polyolefin and fluorinated polymers).

Regarding claim 10, Gundel teaches:
wherein the antenna is at least partially formed as a printed circuit board (See Gundel [0097] – wireless connector 1400 including an array 1000 of multiple slotted waveguides 1000 with a PCB positioned partially within the slotted waveguides 1000. The PCB includes a substrate 1024 and first communication devices 1020 on both sides of the substrate 1024).

Regarding claim 14, Gundel teaches:
A waveguide member for transporting electromagnetic waves, comprising: 
a recess disposed at a free end of the waveguide member and extending into the waveguide member, the recess at least partially receiving an antenna (See Gundel [0096] – Each of the first communication devices is positioned within and associated with one slotted waveguide 1010. Each waveguide 1010 is configured to wirelessly receive the modulated signal emitted by the associated first communication device 1020 from a first end 1014 of the waveguide 1010, guide the received signal from the first end 1014 to an opposite second end 1028 of the waveguide 1010, and wirelessly transmit the guided signal from the second end 1028 of the waveguide to the second communication device 1026).

Regarding claim 15, Gundel teaches:
An antenna for transmitting and/or receiving electromagnetic waves, comprising: 
a portion adapted to be at least partially inserted into a waveguide member (See Gundel [0096] – Each of the first communication devices is positioned within and associated with one slotted waveguide 1010. Each waveguide 1010 is configured to wirelessly receive the modulated signal emitted by the associated first communication device 1020 from a first end 1014 of the waveguide 1010, guide the received signal from the first end 1014 to an opposite second end 1028 of the waveguide 1010, and wirelessly transmit the guided signal from the second end 1028 of the waveguide to the second communication device 1026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gundel et al. (Pub. No. US 2015/0185425 A1) hereafter referred to as Gundel, and further in view of Ohtani et al. (Pub. No. US 2002/0171503 A1) hereafter referred to as Ohtani.

Regarding claim 11, Gundel does not specifically teach:
wherein the antenna has a polarizer,
However, Ohtani teaches:

    PNG
    media_image3.png
    458
    383
    media_image3.png
    Greyscale

wherein the antenna has a polarizer (See Ohtani [Fig. 22 A/B] – elements 1, 1d, and 2f).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create a waveguide device such as the device taught by Gundel to include the ability to utilize polarized radio waves.  Motivation to combine the teachings stems from the desire to improve radio wave communication capabilities.  See also Ohtani [0004] – a receiving converter receiving radio waves from satellite broadcasting employs a polarized wave separating structure for separating these two components. Particularly when one of the two components (for example, d-polarized wave only) is to be received, higher degree of separation (degree of cross polarization discrimination) is attained by separating the components by the polarized wave separating structure and absorbing the other component (cross polarization component).


Regarding claim 12 (as best understood), Gundel does not specifically teach:
wherein the polarizer is at least partially arranged in the recess in the transmission state.
However, Ohtani teaches:
wherein the polarizer is at least partially arranged in the recess in the transmission state (See Ohtani [Fig. 22 A/B] – elements 1, 1d, and 2f).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create a waveguide device such as the device taught by Gundel to include the ability to utilize polarized radio waves.  Motivation to combine the teachings stems from the desire to improve radio wave communication capabilities.  See also Ohtani [0004] – a receiving converter receiving radio waves from satellite broadcasting employs a polarized wave separating structure for separating these two components. Particularly when one of the two components (for example, d-polarized wave only) is to be received, higher degree of separation (degree of cross polarization discrimination) is attained by separating the components by the polarized wave separating structure and absorbing the other component (cross polarization component).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918. The examiner can normally be reached 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845